DETAILED ACTION
This office action is responsive to communications filed on July 15, 2022.  Claims 2, 9 and 14-16 have been amended.  Claims 2-7 and 9-26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,813,325 in view of Pantos et al. (US 2011/0246622).

Present application:

2. A method, comprising:

receiving a first fragment of a first data stream, the first data stream having a first signaling structure, wherein the first data stream is associated with a content source encoded at a first bit rate;


determining, based on the first signaling structure and the second signaling structure, a metric indicative of similarity between the first signaling structure and the second signaling structure; and








selecting, based on a quality of service measurement, a second fragment of a second data stream associated with the content source encoded at a second bit rate, the second data stream having a second signaling structure different from the first signaling structure; and
switching, based on the metric, playback from the first fragment to the second fragment.
US 9,813,325:

1. A method, comprising:

receiving, from at least one encoder, a plurality of data streams for specific content, each data stream of the plurality of data streams having a specific bit rate and a segmentation signaling structure comprising at least one segmentation signaling marker;

3. The method of claim 2, further comprising supplying a first similarity metric indicative of alignment of a first segmentation signaling structure of a first data stream and a second segmentation signaling structure of a second data stream based at least on the monitoring the segmentation signaling structures of the two or more data streams, the first data stream and the second data stream being included in the two or more data streams

Claim 1 does not recite selecting, based on a quality of service measurement, a second fragment of a second data stream associated with the content source encoded at a second bit rate, the second data stream having a second signaling structure different from the first signaling structure; and
switching, based on the metric, playback from the first fragment to the second fragment.  However, Pantos teaches that the first data stream comprises a content source encoded at a first bit rate; selecting, based on a quality of service measurement, a second fragment of a second data stream associated with the content source encoded at a second bit rate, the second data stream having a second signaling structure different from the first signaling structure; and
switching, based on the metric, playback from the first fragment to the second fragment (“In one embodiment, a client device selects the lowest available bit rate initially. While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file” – See [0153]; The first stream is encoded at a first bit rate (e.g., a lowest available bit rate).  The client determines an available bandwidth (quality of service measurement).  Based on the measured bandwidth, the client switches playback to a second stream having a second/higher bit rate and receives fragments of the second stream).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1 such that the first data stream comprises a content source encoded at a first bit rate and to further include selecting, based on a quality of service measurement, a second fragment of a second data stream associated with the content source encoded at a second bit rate, the second data stream having a second signaling structure different from the first signaling structure and
switching, based on the metric, playback from the first fragment to the second fragment.  Motivation for doing so would be to enable the system to adaptively choose the highest bit rate stream that is supported by its network connection (See Pantos, [0181]).  Thus, a user can view the highest-quality content that is possible given the constraints of the available network bandwidth.


Claims 9 and 14 of the present application are rejected based on reasoning similar to Claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-6, 9-21, 23, 24 and 26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pantos et al. (US 2011/0246622).

Regarding Claim 2, Pantos teaches a method, comprising:
receiving a first fragment of a first data stream, the first data stream having a first signaling structure, wherein the first data stream is associated with a content source encoded at a first bit rate (“In one embodiment, the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth” – See [0055]; “The method shown in FIGS. 9C and 9D represents one embodiment for determining the transition point; this embodiment relics upon a pattern matching on audio samples from the two streams 951 and 953 to determine the transition point. It will be appreciated that alternative embodiments can use pattern matching on video samples or can use the timestamps in the two streams, etc. to determine the transition point” – See [0178]; “A first stream can be selected from the variant playlist in operation 903, and a client device can then retrieve a media playlist for the first stream. The client device can process the media playlist for the first stream in operation 905 and also measure or otherwise determine a bit rate of the network connection for the first stream in operation 907” – See [0176]; See also Fig. 9D; As shown in Fig. 9D, a client device receives fragments of a first stream 951, wherein the first stream has a first bit rate and wherein the first stream 951 has a first signaling structure including a plurality of packet and frame boundaries);
selecting, based on a quality of service measurement, a second fragment of a second data stream associated with the content source encoded at a second bit rate, the second data stream having a second signaling structure different from the first signaling structure (“While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file. The reverse can also be supported. If the playback consumes too much bandwidth, the client device can select a lower bit rate and access the media files indicated by the lower bit rate media playlist file” – See [0153]; “The client device can process the media playlist for the first stream in operation 905 and also measure or otherwise determine a bit rate of the network connection for the first stream in operation 907 … In operation 911 the client device selects an alternative media playlist from the variant playlist based on the measured bit rate from operation 907; this alternative media playlist may be at a second bit rate that is higher than the existing bit rate of the first stream. This typically means that alternative stream will have a higher resolution than the first stream” – See [0176]; Based on the bandwidth/bit rate measurement, the client device selects a second stream which is encoded at a different bit rate.  For example, if the available bandwidth supports a higher bit rate for the content, then the client switches to a second stream having a higher bit rate than the first stream.  The first and second signaling structures are different in that the segments/fragments of the first and second streams are encoded at respectively different bitrates);
determining, based on the first signaling structure and the second signaling structure, a metric indicative of similarity between the first signaling structure and the second signaling structure and switching, based on the metric, playback from the first fragment to the second fragment (“a comparison of the timestamps ranges can be used to verify there is an overlap 955 in time between the two streams” – See [0178]; “In operation 945, the client device can perform pattern matching on the audio samples in the two streams 951 and 953 to select from the overlap 955 the transition point 959 which can be, in one embodiment, the next self contained video frame (e.g. i-frame 961) after the matched audio segments (e.g. segments 957). Beginning with i-frame 961 (and its associated audio sample), presentation of the program uses the second stream obtained from the second media playlist” – See [0178]; “a client device can adapt to the connection speed or connection type and modify the minimum overlap required based upon the connection speed or connection type” – See [0193]; A determination of similarity between the first and second signaling structures is made by determining that the timestamp ranges of the two streams meet a minimum overlap and that that the patterns of audio/video segments within the overlap match each other.  Based on the determination of pattern matched audio segments and a minimum overlap being met, the device switches playback to the second fragment of the second video stream).

Regarding Claim 3, Pantos teaches the method of Claim 2.  Pantos further teaches that the quality of service measurement comprises a measurement of at least one of bandwidth, processor capacity, memory availability, or user preference (“While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback” – See [0153]; “The client device can process the media playlist for the first stream in operation 905 and also measure or otherwise determine a bit rate of the network connection for the first stream in operation 907” – See [0176]; The quality of service measurement is a measurement of a bandwidth/bit rate for the connection).

Regarding Claim 4, Pantos teaches the method of Claim 2.  Pantos further teaches that selecting, based on the quality of service measurement, the second data stream comprises:
receiving a manifest file comprising at least one alternate data stream comprising the content source (“In one embodiment described herein, playlists containing or specifying multiple media files can be created” – See [0018]; “In operation 913, the alternative media playlist for an alternate stream is retrieved and processed” – See [0176]; “In one embodiment, the server can offer multiple playlist files or a single playlist file with multiple media file lists in the single playlist file to provide different encodings of the same presentation. If different encodings are provided, playlist file(s) may include each variant stream providing different bit rates to allow client devices to switch between encodings dynamically (this is described further in connection with FIG. 9A-9D). Playlist files having variant streams can include an EXT-X-STREAM-INF tag for each variant stream. Each EXT-X-STREAM-INF tag for the same presentation can have the same PROGRAM-ID attribute value. The PROGRAM-ID value for each presentation is unique within the variant streams” – See [0128]; “a single playlist file includes URIs for the media files of each of the variant streams” – See [0151]; A playlist (manifest file) comprising the second stream is received); and
selecting, based on the quality of service measurement and the manifest file, the second data stream, wherein the second data stream is encoded at the second bit rate (“In operation 911 the client device selects an alternative media playlist from the variant playlist based on the measured bit rate from operation 907” – See [0176]; A second stream is selected based on the bandwidth (quality of service measurement) and the information contained in the playlist/manifest file).

Regarding Claim 5, Pantos teaches the method of Claim 2.  Pantos further teaches receiving a first segmentation signaling marker associated with the first fragment and a second segmentation signaling marker associated with the second fragment, wherein the first segmentation signaling marker indicates a boundary point of the first fragment and the second segmentation signaling marker indicates a boundary point of a frame in the second fragment (“The content in stream 951 can include timestamps specifying a time (e.g. time elapsed since the beginning of the program), and these timestamps can mark the beginning of each of the samples (e.g. the beginning of each of the audio samples 951A and the beginning of each of the video samples 951B) … a comparison of the timestamps ranges can be used to verify there is an overlap 955 in time between the two streams. In operation 943, the client device stores in a buffer content specified by the second media playlist; this content is for the same program as the content obtained from the first media playlist and it can include timestamps also. In one embodiment, timestamps, if not present in a stream, can be added to a playlist for a stream; for example, in one embodiment an ID3 tag which includes one or more timestamps can be added to an entry in a playlist, such as a variant playlist or a media playlist. The entry may, for example, be in a URI for a first sample of an audio stream. FIG. 9D shows an example of content 953 obtained from the second media playlist, and this includes audio samples 953A and video samples 953B. In operation 945, the client device can perform pattern matching on the audio samples in the two streams 951 and 953 to select from the overlap 955 the transition point 959 which can be, in one embodiment, the next self contained video frame (e.g. i-frame 961) after the matched audio segments (e.g. segments 957). Beginning with i-frame 961 (and its associated audio sample), presentation of the program uses the second stream obtained from the second media playlist. The foregoing method can be used in one embodiment for both a change from a slower to a faster bit rate and for a change from a faster to a slower bit rate, but in another embodiment the method can be used only for a change from a slower to a faster bit rate and another method” – See [0178]; Timestamps for a first segment of the first stream (first segmentation signaling marker associated with the first fragment) and timestamps for a second segment of the second stream (second segmentation signaling marker associated with the second fragment) are received.  The timestamp for the first segment indicates the beginning (boundary point) for the first segment.  The timestamp for the second segment indicates the beginning (boundary point) for the second segment).

Regarding Claim 6, Pantos teaches the method of Claim 2.  Pantos further teaches that the determining the metric comprises determining an alignment of the first signaling structure and the second signaling structure (“a comparison of the timestamps ranges can be used to verify there is an overlap 955 in time between the two streams” – See [0178]; “An example of a method for switching between streams from two different playlists has been provided in conjunction with FIGS. 9A, 9B, 9C, and 9D. In that method, an overlap in time between the two streams can be used to ensure a consistent and continuous playback such that a switch or transition between the streams can be seamless” – See [0193]; Based on the timestamps for the first and second streams, an overlap (alignment) of the signaling structures of the first and second streams is determined).

Claim 9 is rejected based on reasoning similar to Claim 2.
Claim 10 is rejected based on reasoning similar to Claim 3.

Regarding Claim 11, Pantos teaches the apparatus of Claim 9.  Pantos further teaches that the processor executable instructions that, when executed by the one or more processors, cause the apparatus to select, based on the quality of service measurement, the second data stream cause the apparatus to identify the second data stream from a list of data streams (“the server can offer multiple playlist files or a single playlist file with multiple media file lists in the single playlist file to provide different encodings of the same presentation” – See [0128]; “a single playlist file includes URIs for the media files of each of the variant streams” – See [0151]; A list of streams with different encodings is included in a playlist file.  The second stream is identified using a URI from the playlist (list of data streams)).

Claim 12 is rejected based on reasoning similar to Claim 4.
Claim 13 is rejected based on reasoning similar to Claim 5.

Regarding Claim 14, Pantos teaches a method, comprising:
receiving a first fragment of a first data stream having a first signaling structure, wherein the first data stream is based on a content source (“In one embodiment, the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth” – See [0055]; “The method shown in FIGS. 9C and 9D represents one embodiment for determining the transition point; this embodiment relics upon a pattern matching on audio samples from the two streams 951 and 953 to determine the transition point. It ill be appreciated that alternative embodiments can use pattern matching on video samples or can use the timestamps in the two streams, etc. to determine the transition point” – See [0178]; “A first stream can be selected from the variant playlist in operation 903, and a client device can then retrieve a media playlist for the first stream. The client device can process the media playlist for the first stream in operation 905 and also measure or otherwise determine a bit rate of the network connection for the first stream in operation 907” – See [0176]; See also Fig. 9D; As shown in Fig. 9D, a client device receives fragments of a first stream 951, wherein the first stream is based on a presentation (content source)), and
a manifest file, the manifest file indicative of the first data stream and a second data stream (“In one embodiment described herein, playlists containing or specifying multiple media files can be created” – See [0018]; “In operation 913, the alternative media playlist for an alternate stream is retrieved and processed” – See [0176]; “In one embodiment, the server can offer multiple playlist files or a single playlist file with multiple media file lists in the single playlist file to provide different encodings of the same presentation. If different encodings are provided, playlist file(s) may include each variant stream providing different bit rates to allow client devices to switch between encodings dynamically (this is described further in connection with FIG. 9A-9D). Playlist files having variant streams can include an EXT-X-STREAM-INF tag for each variant stream. Each EXT-X-STREAM-INF tag for the same presentation can have the same PROGRAM-ID attribute value. The PROGRAM-ID value for each presentation is unique within the variant streams” – See [0128]; “a single playlist file includes URIs for the media files of each of the variant streams” – See [0151]; A single playlist file (manifest file) includes indicators of the plurality of variant streams which are different bitrate encodings of the same presentation.  Thus, the playlist file includes indications of the first stream and second stream);
the second data stream having a second signaling structure different from the first signaling structure (“While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file. The reverse can also be supported. If the playback consumes too much bandwidth, the client device can select a lower bit rate and access the media files indicated by the lower bit rate media playlist file” – See [0153]; “The client device can process the media playlist for the first stream in operation 905 and also measure or otherwise determine a bit rate of the network connection for the first stream in operation 907 … In operation 911 the client device selects an alternative media playlist from the variant playlist based on the measured bit rate from operation 907; this alternative media playlist may be at a second bit rate that is higher than the existing bit rate of the first stream. This typically means that alternative stream will have a higher resolution than the first stream” – See [0176]; The first and second signaling structures are different since the segments/fragments of the first and second streams are encoded at respectively different bitrates);
determining, based on the first data stream, a quality of service measurement and selecting, based on the quality of service measurement and the manifest file, the second data stream (“While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file. The reverse can also be supported. If the playback consumes too much bandwidth, the client device can select a lower bit rate and access the media files indicated by the lower bit rate media playlist file” – See [0153]; “The client device can process the media playlist for the first stream in operation 905 and also measure or otherwise determine a bit rate of the network connection for the first stream in operation 907 … In operation 911 the client device selects an alternative media playlist from the variant playlist based on the measured bit rate from operation 907; this alternative media playlist may be at a second bit rate that is higher than the existing bit rate of the first stream. This typically means that alternative stream will have a higher resolution than the first stream” – See [0176]; While playing the first stream, the device measures an available bandwidth/bitrate (quality of service measurement based on the first stream).  Based on the bandwidth/bit rate measurement, the client device selects a second stream which is encoded at a different bit rate.  For example, if the available bandwidth supports a higher bit rate for the content, then the client switches to a second stream having a higher bit rate than the first stream, where the playlist/manifest file includes a URI for the second stream); and
determining, based on the first signaling structure and the second signaling structure, a metric indicative of similarity between the first signaling structure and the second signaling structure (“a comparison of the timestamps ranges can be used to verify there is an overlap 955 in time between the two streams” – See [0178]; “In operation 945, the client device can perform pattern matching on the audio samples in the two streams 951 and 953 to select from the overlap 955 the transition point 959 which can be, in one embodiment, the next self contained video frame (e.g. i-frame 961) after the matched audio segments (e.g. segments 957). Beginning with i-frame 961 (and its associated audio sample), presentation of the program uses the second stream obtained from the second media playlist” – See [0178]; “a client device can adapt to the connection speed or connection type and modify the minimum overlap required based upon the connection speed or connection type” – See [0193]; A determination of similarity between the first and second signaling structures is made by determining that the timestamp ranges of the two streams meet a minimum overlap and that that the patterns of audio/video segments within the overlap match each other.  Based on the determination of pattern matched audio segments and a minimum overlap being met, the device switches playback to the second fragment of the second video stream).

Regarding Claim 15, Pantos teaches the method of Claim 14.  Pantos further teaches switching, based on the metric, playback from the first fragment to a second fragment of the second data stream (“a comparison of the timestamps ranges can be used to verify there is an overlap 955 in time between the two streams” – See [0178]; “In operation 945, the client device can perform pattern matching on the audio samples in the two streams 951 and 953 to select from the overlap 955 the transition point 959 which can be, in one embodiment, the next self contained video frame (e.g. i-frame 961) after the matched audio segments (e.g. segments 957). Beginning with i-frame 961 (and its associated audio sample), presentation of the program uses the second stream obtained from the second media playlist” – See [0178]; Based on the determination of pattern matched audio segments and a minimum overlap being met, the device switches playback to the second fragment of the second video stream).

Regarding Claim 16, Pantos teaches the method of Claim 15.  Pantos further teaches that the first fragment comprises the content source encoded at a first quality level (“In one embodiment, the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth” – See [0055]; “In one embodiment, a client device selects the lowest available bit rate initially. While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file” – See [0153]; The fragments in the first stream include content encoded at a lowest available bit rate (first quality level)).

Regarding Claim 17, Pantos teaches the method of Claim 16.  Pantos further teaches that the second fragment comprises the content source encoded at a second quality level (“In one embodiment, the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth” – See [0055]; “In one embodiment, a client device selects the lowest available bit rate initially. While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file” – See [0153]; The fragments in the second stream include content encoded at a higher bit rate (second quality level)).

Regarding Claim 18, Pantos teaches the method of Claim 17.  Pantos further teaches that the first quality level comprises a first bit rate, a first frame rate, or a first resolution (“In one embodiment, the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth” – See [0055]; “In one embodiment, a client device selects the lowest available bit rate initially. While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file” – See [0153]; The quality level of the first stream refers to the first stream having a lowest available bit rate).

Regarding Claim 19, Pantos teaches the method of Claim 18.  Pantos further teaches that the second quality level comprises a second bit rate, a second frame rate, or a second resolution (“In one embodiment, the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth” – See [0055]; “In one embodiment, a client device selects the lowest available bit rate initially. While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file” – See [0153]; The quality level of the second stream refers to the second stream having a second bit rate which is higher in relation to that of the first stream).

Regarding Claim 20, Pantos teaches the method of Claim 19.  Pantos further teaches that the second quality level is greater than the first quality level (“In one embodiment, the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth” – See [0055]; “In one embodiment, a client device selects the lowest available bit rate initially. While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file” – See [0153]; The quality level/bit rate of the second stream is higher than the quality level/bit rate of the first stream which has a lowest available bit rate).

Regarding Claim 21, Pantos teaches the method of Claim 14.  Pantos further teaches that the quality of service measurement comprises a measurement of at least one of bandwidth, processor capacity, memory availability, or user preference (“While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback” – See [0153]; “The client device can process the media playlist for the first stream in operation 905 and also measure or otherwise determine a bit rate of the network connection for the first stream in operation 907” – See [0176]; The quality of service measurement is a measurement of a bandwidth/bit rate for the connection).

Regarding Claim 23, Pantos teaches the method of Claim 2.  Pantos further teaches that the selecting the second fragment of the second data stream is further based on the metric (“a comparison of the timestamps ranges can be used to verify there is an overlap 955 in time between the two streams” – See [0178]; “In operation 945, the client device can perform pattern matching on the audio samples in the two streams 951 and 953 to select from the overlap 955 the transition point 959 which can be, in one embodiment, the next self contained video frame (e.g. i-frame 961) after the matched audio segments (e.g. segments 957). Beginning with i-frame 961 (and its associated audio sample), presentation of the program uses the second stream obtained from the second media playlist” – See [0178]; “a client device can adapt to the connection speed or connection type and modify the minimum overlap required based upon the connection speed or connection type” – See [0193]; The second fragment in the second stream is selected when the metric indicates that the timestamps meet the minimum overlap and there is a match between audio/video patterns of the first and second streams).

Regarding Claim 24, Pantos teaches the method of Claim 2.  Pantos further teaches that determining the metric comprises determining a quantity of packets in the first data stream having time stamp equivalent with respective packets of the second data stream (“a comparison of the timestamps ranges can be used to verify there is an overlap 955 in time between the two streams” – See [0178]; “In operation 945, the client device can perform pattern matching on the audio samples in the two streams 951 and 953 to select from the overlap 955 the transition point 959 which can be, in one embodiment, the next self contained video frame (e.g. i-frame 961) after the matched audio segments (e.g. segments 957). Beginning with i-frame 961 (and its associated audio sample), presentation of the program uses the second stream obtained from the second media playlist” – See [0178]; “a client device can adapt to the connection speed or connection type and modify the minimum overlap required based upon the connection speed or connection type” – See [0193]; Determining the similarity metric comprises determining that the quantity of packets/segments in the first stream 951 having a timestamp range that meets the minimum overlap (equivalent timestamp) with packets/segments in second stream 953 is one).

Regarding Claim 26, Pantos teaches the method of Claim 2.  Pantos further teaches that the first signaling structure is based on a segmentation signaling marker, a switching point, or an encoder (“the client device determines a transition point at which to switch from content specified by the first media playlist to content specified by the second media playlist” – See [0177]; The signaling structure includes a transition/switching point).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantos et al. (US 2011/0246622) in view of Labrozzi et al. (US 2012/0128061).

Regarding Claim 7, Pantos teaches the method of Claim 2.  Pantos does not explicitly teach identifying the frame type for a packet of a number of packets having a common time stamp, wherein the frame type comprises an inter-frame or an intra-frame, and wherein the inter-frame or the intra-frame comprises an intermediate data rate instantaneous decoder refresh frame or an I-frame.
However, Labrozzi further teaches identifying the frame type for a packet of a number of packets having a common time stamp, wherein the frame type comprises an inter-frame or an intra-frame, and wherein the inter-frame or the intra-frame comprises an intermediate data rate instantaneous decoder refresh frame or an I-frame (“When encoding systems produce streams that include B-frames, to cleanly switch from frame N of one stream to N+1 of another stream, the streams have to be GOP aligned at the switch point. Stated in different terms, the I-frames should occur at the same point in both streams. FIG. 9 is a simplified schematic that illustrates aligned switching for video streams including I-frames, P-frames, and B-frames (generally indicated at arrow 90). In FIG. 9, switching from stream 1 to stream 2 is permissible, but switching to stream 3 is not permissible because the GOP of stream 3 is not aligned with that of the other streams” – See [0060]; See also Fig. 9; The device identifies I-frames from stream 1 and stream 2 that have a common timestamp).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pantos to include identifying the frame type for a packet of a number of packets having a common time stamp, wherein the frame type comprises an inter-frame or an intra-frame, and wherein the inter-frame or the intra-frame comprises an intermediate data rate instantaneous decoder refresh frame or an I-frame.  Motivation for doing so would be to enable the device to cleanly switch from frame N of one stream to N+1 of another stream when the streams include B-frames (See Labrozzi, [0060]).

Regarding Claim 25, Pantos teaches the method of Claim 2.  Pantos does not explicitly teach that determining the metric comprises determining a quantity of frames in the first data stream having a frame type different from respective frames of the second data stream.
However, Labrozzi teaches that determining the metric comprises determining a number of frames in the first data stream having a frame type different from respective frames in the second data stream (“the system checks the Frame Count of each captured frame to determine if the next frame is GOP aligned with frames encoded by the other capture and encode subsystems (i.e., to see if FC mod GOP equals zero). In the example scenario being illustrated in FIGS. 13A-B, that condition is not met until the sixth captured frame” – See [0085]; See also Figs. 13A and 13B; The first and second streams are compared using the frame count to determine the number of frames that are different between the two streams for a Group of Pictures).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pantos to include determining a number of frames in the first data stream having a frame type different from respective frames in the second data stream for the same reasons as those given with respect to Claim 7.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantos et al. (US 2011/0246622) in view of Patten et al. (US 2012/0311649).

Regarding Claim 22, Pantos teaches the method of Claim 5.  Pantos does not explicitly teach that the first segmentation signaling marker or the second segmentation signaling marker is based on a splice insert, a splice schedule, a segmentation descriptor, a splice request, or a combination of one or more of the splice insert, the splice schedule, the segmentation descriptor, or the splice request.
However, Patten teaches using a splice insert as a segmentation signaling marker (“FIG. 14 illustrates a broadcast stream BS comprising audio and video packet elementary streams 26, 27, comprising packets including presentation time stamps (PTS) indicating the time at which the contents are to be presented, for example as output by the receiver 1, and splice insert messages VSS (video splice start) and VSE (Video Splice End). The actual timing of the video splice points is indicated as SPI (Splice Point In) and SPO (Splice Point Out). FIG. 14 also illustrates the corresponding receiver output RO, comprising audio and video frames” – See [0262]; Splice insert messages are used as segmentation markers when switching between different media streams).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pantos such that the first segmentation signaling marker or the second segmentation signaling marker is based on a splice insert, a splice schedule, a segmentation descriptor, a splice request, or a combination of one or more of the splice insert, the splice schedule, the segmentation descriptor, or the splice request.  Motivation for doing so would be to indicate the precise video frame where the transition between streams occurs (See Patten, [0270]).

Response to Arguments
Applicant’s arguments filed on July 15, 2022 have been fully considered but they are not persuasive.

On pages 8-10 of the remarks, Applicant argues “The Office Action states that Pantos teaches ‘the second data stream having a second signaling structure different from the first signaling structure’ because Pantos states ‘the difference in the boundaries of the samples in the two streams.’ Id. It is not entirely clear what the Office Action believes to be the ‘second signaling structure’ and the ‘first signaling structure.’ Without this specificity, the Office Action cannot and does not meet the necessary bar for anticipation. See Richardson, 868 F.2d at 1236 (‘The identical invention must be shown in as complete detail as is contained in the patent claim.’).
For example, in the rejection portion of the Office Action on page 8, the Office Action appears to suggest that “the server segments the media stream at points that support effective decode of the individual media files (e.g., on packet and key frame boundaries such as PES packet boundaries and i-frame boundaries).” Office Action at 8. However, when indicating that Pantos discloses ‘a second signaling structure different from the first signaling structure,’ the Response to Arguments section of the Office Action states that ‘the claim does not specify any details regarding the precise nature of the ‘signaling structure’” and then provides two examples for why Pantos teaches these elements. Office Action at 25.
At the outset, these two examples are improper because the Office Action takes the claim elements out of context and tries to identify these elements in a vacuum— instead of showing that these elements are taught by Pantos in the context of the other elements of the claim. For example, claim 2 recites, ‘the second data stream having a second signaling structure different from the first signaling structure.’ Claim 2 does not recite just any ‘second data stream’—but ‘the second data stream’ recited in ‘selecting, based on a quality of service measurement, a second fragment of a second data stream.’ Further, the ‘second data stream’ is again recited in that ‘determining a metric indicative of similarity between the first signaling structure and the second signaling structure.’ The Office Action gives examples of what could be signaling structures without applying those structures within the context of the instant claim. That is, the Office Action states ‘[i]Jn one example,’ ‘[i]n another example,’ and ‘[i]n a further example’ without applying those alternative theories in the context of other elements of the claims. Id. at 25—26.
In its first example, the Office Action states that ‘the server segments the media stream at points that support effective decode of the individual media files (e.g., on packet and key frame boundaries such as PES packet boundaries and i-frame boundaries)’ along with ‘the difference in the boundaries of the samples in the two streams’ provides ‘the second data stream having a second signaling structure different from the first signaling structure.’ The Office Action, however, does not provide where Pantos teaches, that the ‘PES packet boundaries and i-frame boundaries’ are different for the given steams; ‘determining a metric indicative of similarity between the [PES packet boundaries] and the [i-frame boundaries];’ or ‘switching, based on the metric, playback’ to establish anticipation of claim 2 by Pantos. The Office Action must establish all of these elements in the prior art to establish grounds for anticipation under the MPEP. See MPEP § 2131, para. 2
The Office Action relies on the statement of ‘the difference in the boundaries of the samples in the two streams’ in an effort to anticipate the present claims. Importantly, Pantos is stating the opposite in this sentence where it recognizes that it cannot identify transition points ‘because of the difference in the boundaries of the samples in the two streams.’ Pantos 178 (emphasis added). For example, Pantos describes a problem with using time stamps between streams to determine ‘a transition point because they may not be precise enough or because of the difference in the boundaries of the samples in the two streams.’ Id. That is, Pantos disparages the use of such timestamps for determining the transition point—not that the boundaries are somehow used to determine that the ‘second signaling structure [is] different from the first signaling structure’ as recited. Id. Indeed, Pantos admits that ‘timestamps between the two streams may not be useful in determining a transition point.’ Id. (emphasis added).
Pantos then states that ‘however, a comparison of the timestamps ranges can be used to verify there is an overlap 955 in time between the two streams.’ Id. (emphasis added). The Office Action does not suggest that ‘timestamp[] ranges’ are somehow the boundaries or are construed as ‘signaling structures’ under a broadest reasonable interpretation standard. Indeed, Pantos is specifically acknowledging one of the technical problems the instant application addresses—that ‘timestamps between the two streams may not be useful in determining a transition point because they may not be precise enough or because of the difference in the boundaries of the samples in the two streams.’ Id.” 

The Examiner respectfully disagrees.  With regard to the claimed “signaling structure”, independent claim 2 recites no specific details as to precisely what either of the “first signaling structure” or the “second signaling structure” are comprised of.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  According to the broadest reasonable interpretation, a “signaling structure” is interpreted as a manner in which a signal is transmitted.  Thus, if the respective signals of the first stream and second stream differ in any way, their structure is different.  The various examples that were given on pages 25-26 the previous Office Action were all ways in which the first stream differs from the second stream, thus causing the first stream to have a first signaling structure that is different from a second signaling structure of the second stream.
At the very least, Pantos shows first and second signaling structures in Fig. 9D.  Fig. 9D shows a first stream 951 and a second stream 952.  Fig. 9D shows a segment from the first stream being audio pattern matched with a segment from the second stream.  Although the audio content between these segments matches, the signaling structure is different because they are encoded at different bitrates (e.g., a lower bitrate stream and a higher bitrate stream – See [0178]).  When a given piece of media content is encoded into a first stream at a first bitrate and a second stream at a second bitrate, they will naturally have different signaling structures because different a number of bits is used to encode the content for each of the streams.
Furthermore, with respect to the Applicant’s argument that Pantos disparages the use of a comparison between timestamps of two streams, the Examiner notes that Pantos recommends against a direct comparison between timestamps because it may not be precise enough (See [0178]).  Although this passage from Pantos included in a citation of paragraph [0178] from Pantos, it was the portion which immediately follows which was relied upon and which was clearly explained in the rejection.  After disparaging the use of a comparison between timestamps of two streams, Pantos goes on to state that a comparison of timestamp ranges is used to determine whether an overlap 955 is met.  The device examines segments/signaling structure of the first and second streams to determine pattern matched segments.  A similarity metric is determined when pattern matched segments 957 are found and the overlap 955 meets a minimum overlap (See [0019] and [0178]).

On pages 10-11 of the remarks, Applicant further argues “As discussed during the interview, this contention also falls apart with respect to ‘determining a metric indicative of similarity between the first signaling structure and the second signaling structure’ because assuming, arguendo, that ‘overlap 955’ anticipates the recited ‘metric,’ the Office Action has not shown that the ‘timestamps ranges’ are considered ‘signaling structures’ to meet ‘determining, based on the first signaling structure and the second signaling structure, a metric indicative of similarity between the first signaling structure and the second signaling structure.’ For at least these reasons, reconsideration is respectfully requested.
The second example provided by the Office Action—that ‘bit rates’ or different ‘bit rates’ could somehow meet the ‘signaling structure’ elements—has not been reconciled with the claims explicit recitation of ‘a content source encoded at a first bit rate’ and ‘the content source encoded at a second bit rate.’ The Office Action has not provided any basis for why ‘the second data stream having a second signaling structure different from the first signaling structure,’ ‘a content source encoded at a first bit rate,’ and ‘the content source encoded at a second bit rate,’ as recited in claim 2, are all provided by ‘bit rates’ in general.
Lastly, the Office Action has not shown that that the third example, ‘matching [an] audio pattern,’ relates to ‘signaling structure[s]’ in any way. The Office Action does not cite any portion of Pantos that indicates ‘matching [an] audio pattern’ is related to a signaling structure. The Office Action does not cite to any teaching of Pantos that is indicative of the audio pattern matching relating to signaling structures. Claim 2 is novel at least for these reasons.”

The Examiner respectfully disagrees.  As discussed above, there is absolutely no recitation of any specific detail in regard to the claimed “signaling structure.”  Pantos discloses “the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on” (See [0055]).  A given media content item is provided in a first and a second stream where the first and second stream are encoded with different bit rates (e.g., a higher bitrate and lower bitrate stream).  When a given piece of media content is encoded into a first stream at a first bitrate and a second stream at a second bitrate, they will naturally have different signaling structures because different a number of bits is used to encode the content for each of the streams.
Applicant argues that the difference in bitrates between the two streams in Pantos cannot simultaneously teach “the second data stream having a second signaling structure different from the first signaling structure,” “a content source encoded at a first bit rate,” and “the content source encoded at a second bit rate,” as recited in claim 2.  In Pantos, not only are the bitrates between the first and second streams different (i.e., the first stream encoded at a first bit rate and second stream encoded at a second bit rate), but this means that the bits themselves are different between the first and two streams.  Pantos’ first and second streams are comprised of different bits which results in different (i.e., first and second) signaling structures, wherein the difference in bits is due to being encoded at different (i.e., first and second) bit rates.  This is how Pantos teaches “the second data stream having a second signaling structure different from the first signaling structure,” “a content source encoded at a first bit rate,” and “the content source encoded at a second bit rate,” from claim 2 by disclosing different bit rates for the first and second streams.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478